Citation Nr: 1703074	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-11 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for gastroenteritis, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2008 and a transcript thereof is on file.  

In a June 2012 Board decision it was noted that in March 2011 the RO denied the Veteran's claim for service connection for erectile dysfunction.  In May 2012 his representative stated that in March 2011 the Veteran filed a Notice of Disagreement (NOD) as to that denial but the Board stated that a review of the record failed to show that any NOD has been received.  Moreover, the Board then stated that since the May 2012 statement was outside of the appeal period, the representative's statement was to be construed as an application to reopen that previously denied claim.  This matter was referred to the RO for initial consideration.  However, since then a September 2013 Decision Review Conference Report states that this claim had been withdrawn.  Accordingly, this matter is not before the Board.  

The June 2012 Board decision found that there was new and material evidence to reopen the claim for service connection for pes planus and upon de novo consideration that claim was remanded to the RO for a VA nexus examination.  Also, the claim for service connection for gastroenteritis was remanded for a VA nexus examination. 

Thereafter, a December 2012 rating decision granted service connection for pes planus and assigned an initial 10 percent rating from April 23, 2007 and a 50 percent rating as of June 21, 2012.  This award of service connection is a full grant of the benefit sought.  Any disability compensation rating assigned is a separately appealable issue, requiring the initiation and perfection of an appeal as to that matter.  As there is no jurisdiction conferring NOD to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

A July 2013 rating decision confirmed and continued the 50 percent rating for pes planus but denied service connection for posttraumatic stress disorder (PTSD), denied service connection for burns, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

In September 2013 the Veteran filed an NOD to the July 2013 denials of service connection for PTSD and a TDIU rating.  Generally see Manlincon v. West, 12 Vet. App. 238 (1999).  But, later, a June 2016 rating decision granted service connection for PTSD, which was assigned an initial 70 percent rating as of March 13, 2012.  That rating decision also granted a TDIU rating and basic eligibility to Dependents' Educational Assistance (DEA) benefits.  Thus, the claims for service connection for PTSD and for a TDIU rating are not before the Board.  Grantham v. Brown, at 1158.  

In the June 2012 Board remand the issue was phrased as entitlement to service connection for gastroenteritis.  However, because the Veteran is now shown to have GERD, and not gastroenteritis, the issue on appeal has been rephrased as stated on the title page, and in view of the foregoing the only matter now before the Board is entitlement to service connection for gastroenteritis, to include GERD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Despite acute inservice gastrointestinal symptoms, which resolved without residual disability, gastroenteritis is not currently demonstrated and the Veteran's current GERD is not shown to have had its onset until years after service and is unrelated to the inservice gastrointestinal symptoms or any inservice event or disease.  


CONCLUSION OF LAW

The criteria for service connection for gastroenteritis, to include GERD, are not met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available postservice treatment records have been secured.  In this regard, at the DRO hearing the Veteran testified that a the private physician that treated him in the late 1960s was deceased but no additional information was provided as to whether any records of such treatment still exist and, if they do, the present custodian of such records.  Thus, no further efforts were expended in attempting to locate and obtain such records.  The service treatment records (STRs) and VA treatment records are contained within the Veteran's electronic file.  In March 2013 VA was informed that records of the Social Security Administration (SSA) could not be obtained because those records had been destroyed.  

The Veteran testified before a DRO in support of his claim.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  38 C.F.R. § 3.103(c)(2) requires that a presiding hearing officer fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Pursuant to the Board's remand the Veteran was provided with a VA nexus examination in June 2012.  See Stegall v. West, 11 Vet. App. 268 (1998).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran initial claim for VA disability compensation, for disorders not herein relevant, was received on October 25, 1967.  There was no reference to any gastrointestinal disability.  

On VA audiology examination in February 1975 the Veteran reported having nausea from pain in his ear.  

The Veteran's VA outpatient treatment (OPT) records do not antedate 2006.  

The Veteran was afforded a VA contracted examination in June 2007 for his gastroenteritis.  The VA examiner discussed the Veteran's self-reported history.  The Veteran related having had gastroenteritis since his military service in 1964 and having been given medication during service with relief of his symptoms.  He now had epigastric pain.  Ulcer treatment had only partially helped.  He had nausea and vomiting daily but had not vomited blood.  He had passed black tarry stools three times, most recently 2 weeks ago.  He had not been hospitalized or had surgery for gastrointestinal symptoms.  He had episodic diarrhea but no constipation.  He had episodic blood in his stools and had a history of diverticulosis.  On physical examination it was reported that he had obesity in keeping with the appearance of "Metabolic Syndrome."  He had hypertension, diabetes, and diabetic vasculopathy in the blood vessels of his feet.  The examiner stated that as to the claimed gastrointestinal condition, the diagnosis was chronic gastritis, made worse with nonsteroidal anti-inflammatory drugs (NSAIDs).  There was a significant history of gastritis and reflux.  It was commented that due to gastric pain the Veteran had to eat when he took NSAIDs which had eventually led to morbid obesity.  The Veteran declined to have an upper endoscopy but an upper gastrointestinal X-ray series revealed mild intermittent reflux, leading to a diagnosis of mild reflux.  The examiner did not give a nexus opinion as to the etiology of the Veteran's gastrointestinal condition.  

At the November 2008 DRO hearing the Veteran testified that he was now taking medication for gastritis.  Page 5 of the transcript.  The Veteran's service representative stated that the Veteran was treated on June 18, 1964, at Ft. Leonard Wood for vomiting, abdominal pains and cramps.  He was also treated on October 16, 1964 for abdominal pain and an examination yielded a diagnosis of mild gastroenteritis.  Page 6.  The Veteran testified that following military service he was treated by his family doctor for gastroenteritis in the late 1960s and took over-the-counter (OTC) medications.  However, that physician was now deceased.  Pages 6 and 7.  Subsequently, he was seen at the Jamaica Plain VA facility in Boston and was prescribed "Guardapine."  He now had daily stomach pain and a sensation of a need to vomit, as well as indigestion.  Page 7.  He had also had chest pain.  VA physicians at Jamaica Plain had rendered a diagnosis of gastroenteritis.  

On VA examination in June 2012 the Veteran's file was reviewed.  The examiner reported that the Veteran's had a diagnosis of GERD, which reportedly had been diagnosed in 1966.  The Veteran now reported having had symptoms of GERD since 1964 and that he had been treated for GERD during service.  Currently he was taking Omeprazole for his GERD symptoms, and was taking Loperamide for intermittent diarrhea.  A colonoscopy in June 2011 had been normal.  He had not had surgery.  His symptoms mainly involved acid reflux and heartburn.  Symptomatically, he had infrequent episodes of recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, and sleep disturbance due to esophageal reflux.  

The examiner reported that the Veteran had no known stomach or duodenal conditions.  An episode of abdominal pain on October 16, 1964, was listed as gastroenteritis but the symptoms were confined to pain and mild tenderness in the lower quadrant of the abdomen without vomiting or diarrhea.  The symptoms were apparently self-limiting based on a review of the service treatment records.  

The examiner opined that the Veteran's condition was less likely as not, less than 50 percent probability, incurred in or caused by an inservice injury, event or illness.  The rationale was that the Veteran's current symptoms were not consistent with gastroenteritis, which was a medical condition characterized by inflammation of the gastrointestinal tract that involved both the stomach and the small intestine, resulting in some combination of diarrhea, vomiting, and abdominal pain and cramping.  However, the Veteran's current symptoms, while they included intermittent episodes of diarrhea/vomiting/epigastric pain, were most consistent with GERD.  A review of the VA treatment records from December 17, 2004 to June 18, 2012, including Primary Care and Gastroenterology notes, revealed no diagnosis of gastroenteritis.  The Veteran carried a diagnosis of GERD for which he was treated with Nexium.  It was known that Proton Pump Inhibitors, including Nexium (esomeprazole), could cause diarrhea.  A review of the service treatment records revealed two episodes of intestinal conditions.  

First, on June 18, 1964 the Veteran was evaluated for vomiting and cramping, but an abdominal examination was normal.  No diagnosis was provided and there were no follow-up visits for the condition.  This suggested that the symptoms were self-limited and resolved.  

Second, on October 16, 1964, the Veteran was evaluated for lower abdominal pain.  There was no associated vomiting or diarrhea.  There was a concern of subacute appendicitis.  A diagnosis of gastroenteritis was listed but without vomiting or diarrhea, it was unlikely that it was truly gastroenteritis.  There was no follow-up for this condition.  This suggested that the symptoms were self-limited and resolved.  

The examiner specifically commented that there were no clinical notes in the service treatment records consistent with GERD.  The Veteran did not list gastroenteritis or any intestinal symptoms on his January 18, 1967 military separation physical examination.  He did not make a claim for gastroenteritis or any intestinal condition, other than hemorrhoids, in his 1967 VA claim after military service.  

The examiner stated that, in sum, the Veteran's current condition was GERD and he did not have gastroenteritis.  If he actually had gastroenteritis during service, it appeared to have been self-limiting and resolved.  Thus, based on a review of the available medical records and the Veteran's history, it was the examiner's opinion that the Veteran's current GERD was less likely than not, less than 50 percent probability, caused by military service.  

The Veteran was provided another VA examination in March 2013 at which time it was reported that his gastrointestinal diagnosis was GERD, which reportedly had been diagnosed in the 1960s.  His symptoms of GERD were infrequent episodes of epigastric distress, dysphagia, pyrosis (heartburn), nausea, vomiting, reflux, and regurgitation, as well as sleep disturbance due to esophageal reflux.  The examiner did not give a nexus opinion as to the etiology of the Veteran's GERD.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including peptic ulcers (gastric or duodenal), if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  38 C.F.R. § 3.309(a).  

Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The absence of corroborating evidence in service records is not always dispositive but can be a factor in assessing credibility of lay evidence (although not when service records are lost or destroyed).  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When a claimant alleges the onset of disability during service and continuously since the inservice onset, the absence of corroborating evidence in the examination for service discharge or an adjunct medical history questionnaire is a matter for consideration.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence in the immediate postservice years, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Buchanan v. Nicholson, 451 F.3d 1331, 1334 - 37 (Fed.Cir. 2006).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

On the basis of the service treatment records, the claimed gastroenteritis, including GERD, was not affirmatively shown to have been present during service.  In this vein, during service the Veteran was treated for gastrointestinal symptoms on two occasions in 1964.  

The Board has considered the Veteran's testimony of continuously having had gastrointestinal symptoms since 1964 but finds that this testimony is outweighed by the fact that for his almost three years of remaining military service there is no documentation of continued treatment for gastrointestinal symptoms.  If in fact he had continued to have gastrointestinal symptoms during the remainder of his military service it is reasonable to expect that he would have continued to seek inservice treatment.  However, he did not and this lends support to the opinion of the 2012 VA examiner that the inservice gastrointestinal symptoms resolved without chronic residual disability.  Moreover, even as noted by the 2010 VA examiner, the Veteran did not report having a chronic gastrointestinal disability at discharge from active service.  Similarly, and again as noted by the 2012 VA examiner when the Veteran had his earliest opportunity to seek VA disability compensation he requested service connection for other disabilities but not for a chronic gastrointestinal disorder.  

The Veteran is competent to describe visible or personally observable symptoms both during and after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the service treatment records fail to demonstrate the combination of manifestations sufficient to identify a chronic gastrointestinal disability sufficient to establish chronicity during service.  Also, the claimed gastroenteritis and even GERD are not chronic diseases listed at 38 C.F.R. § 3.309(a).  

As chronicity of a gastrointestinal disability in-service is not adequately supported by the service treatment records, a showing of continuity of symptomatology after service is required to support the claim.  In this regard, the Board acknowledges that the Veteran testified that he sought treatment for gastrointestinal symptoms in the immediate postservice years and records of such treatment are apparently not available.  However, while he has also received VA treatment, he did not seek VA treatment for gastrointestinal symptoms until many years after service.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for many years after service.  This long period without problems weighs against the claim.  

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by the fact that, as noted, he did not complained of or seek treatment for gastrointestinal symptoms for the remainder of his almost three of active service, he did not report having chronic gastrointestinal disability at service discharge, and did not claim service connection for gastrointestinal disability when he first claimed VA disability compensation and this being during a time when he more recently states that he had continued gastrointestinal symptomatology. 

The Board notes that the opinion of the 2012 VA examiner indicates that differing gastrointestinal disabilities may produce similar symptoms.  In this regard, the Board notes that 38 C.F.R. § 4.113 states that "[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition."  In this case, the determination as to the presence of the disability is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (As to whether a chronic condition has existed since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptoms when they are not medical in nature and are capable of lay observation).  However, here, the Veteran is not qualified because of a lack of education, training, and expertise to offer an opinion as to the proper medical diagnosis or etiology of a medical condition that is not capable of lay understanding.  38 C.F.R. § 3.159.  Accordingly, the Veteran is not competent to attest that the symptoms he had during service, even if similar to symptoms he currently experiences, are due to a gastrointestinal disease which had its onset during active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the 2007 VA examiner rendered a diagnosis of gastritis and the 2013 VA examiner rendered a diagnosis of GERD.  However, the Board is persuaded by the 2012 VA examiner that even if the Veteran had gastroenteritis during service that it was transitory and resolved, and that the Veteran's current gastrointestinal disability was not gastroenteritis but GERD.  That 2012 VA examiner review the evidence of record and specifically noted and addressed the Veteran's inservice clinical history and his treatment on two occasions in 1964.  Neither the 2007 nor the 2013 VA examiner reviewed the evidence of record, as opposed to merely noting a clinical history which the Veteran himself related.  For these reasons the Board gives greater probative value to the opinion of the 2012 VA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) and Gabrielson v. Brown, 7 Vet. App. 36 (1994).   

Unfortunately, the opinion of the 2012 VA examiner so greatly weighs against the claim as to outweigh the Veteran's report of continuity of symptomatology and the unsupported comments by the 2007 and 2013 VA examiners.  

Although the Veteran, like many others, may have sustained acute gastrointestinal symptoms during military service at some point in time, this does not automatically mean there was chronic disabling disease which caused such acute symptoms.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran sustained an acute gastrointestinal symptoms during service, the Board rejects the notion that acute gastrointestinal symptom necessarily were due to a chronic disease or disability, including one only first clinically documented many years after service.  

For these reasons, the Board rejects the Veteran's statements and testimony as competent evidence sufficient to establish the diagnosis, , etiology, and continuity of the claimed gastroenteritis and GERD.  Jandreau, Id.  

For the foregoing reasons, the preponderance of the evidence is against the claim that the gastroenteritis or GERD, or both, originated during service and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for gastroenteritis, to include GERD, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


